Citation Nr: 1623837	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-18 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the Army from August 1965 to August 1968 and November 1969 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Since August 23, 2007, the Veteran has had a combined 70 percent disability rating for posttraumatic stress disorder (PTSD) and headaches.

2.  The Veteran's PTSD and headaches render him unable to secure or follow substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards a TDIU, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

VA will grant a TDIU when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The central inquiry is, "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the Veteran is service-connected for PTSD, 50 percent disabling from August 23, 2007 to January 8, 2008, 100 percent from January 9, 2008, to February  29, 2008, 50 percent from March 1, 2008, and 70 percent from February 17, 2011; coronary artery disease, 100 percent disabling from August 31, 2010 to April 30, 2016, and 60 percent from May 1, 2016; headaches, 10 percent disabling from January 23, 1979, and 30 percent from August 31, 2004; tinnitus, 10 percent from October 17, 2008; residuals, fracture of the first metacarpal of the left hand, 0 percent disabling from July 25, 1978; infectious mononucleosis, 0 percent disabling from July 28, 1975; laceration, left thigh, 0 percent disabling from July 28, 1975; and bilateral hearing loss, 0 percent disabling from October 17, 2008.  His combined disability rating is 70 percent or higher from August 23, 2007.  Therefore, he meets the schedular criteria for a TDIU beginning August 23, 2007.  See 38 C.F.R. § 4.16(a).  

The record establishes that the Veteran earned his General Education Diploma (GED) while he was in service, and that he received a Bachelor's of Science degree in electrical technology after separation.  He worked as an electrical engineer for the United States Navy from 1987 to 1997, and then began working as a computer programmer at an Air Force base for at least 12 years before retiring in July 2009.  He asserted that he stopped working because of his PTSD symptoms.  At the Board hearing in December 2014 the Veteran asserted that he lost approximately 30 percent of his wages in the last three years of working because of his PTSD symptoms and not being able to handle being in a work environment.  He testified that he had to retire early and that he lost 25 percent of his retirement benefits.  His wife testified that the Veteran is unable to get along with neighbors and that he would have confrontations and outbursts with doctors and policemen; she noted that the Veteran would not go anywhere with her that involved the presence of three or more people.  

When the Veteran underwent VA examination in connection with his headaches claim in December 2004 he reported that his headaches were constant, and that they ranged on a pain scale of three to ten.  He reported that his headaches frequently incapacitated him and that he had missed over three weeks of work that year due to headaches.  The VA examiner diagnosed him with headaches that were felt to have a psychiatric component.  In late 2006 the Veteran had neck revision surgery, but he reported continued cluster headaches daily, and he asserted that he had not returned to work for several months following the surgery despite ongoing medication management.  

In October 2007 he reported to a treatment provider that he was getting so frustrated at work due to depression and PTSD that he had to leave early frequently.  He also asserted having anger management problems.  The Veteran mentioned that he was having headaches daily and flashbacks all the time, and that these were set off by the sounds and smells on his job at the Air Force base.

In February 2008 the Veteran began a two month intensive psychotherapy treatment program for his PTSD symptoms, and he asserted later in a written statement that he used leave without pay from work to attend treatment.  Although the Veteran reported deriving some benefit from treatment during his sessions, after the program ended the Veteran continued to report symptoms of depression and stress from work.  

A few months later the Veteran underwent VA examination in connection with his PTSD claim, and at the time the Veteran reported that he enjoyed his job and that he was able to do good work, but he also reported that he had less interest in his leisure activities and that he did not socialize with others.  The VA examiner noted that the Veteran did not have total occupational and social impairment, but that there was an occasional decrease in work efficiency.  

In January 2009 he reported losing up to 35 percent of his income due to taking leave without pay because of PTSD symptoms.  The veteran asserted that he had serious problems with his memory and that he would lose track of his tasks and could not remember terminology, and that sometimes he would leave work for several days because of memory problems.  He reported that he felt violent while at work and that he was worried that he might harm his co-workers.  The Veteran noted that working at a military installation would trigger flashbacks and cause him depression symptoms.  

In October 2009 the Veteran again underwent VA examination in connection with his PTSD claim, and at the time he reported that he could not handle the stress of working and this caused him to take retirement early.  He asserted that he had become even more withdrawn without work activity.  

The Veteran continued to receive some mental health treatment, but in February 2011 he went to the emergency room asserting that he felt as though he was having a nervous breakdown and that he had thoughts of self-harm.  He was hospitalized for several days for stabilization, and he was discharged with medication.  

In May 2011 the Veteran had an independent psychological evaluation, and during the examination the Veteran reported that he experienced significant stress when he was exposed to "Asians in the workplace" and that he reacted to them with overwhelming suspiciousness and paranoia; even taking leave without pay during the last 3 to 4 years because of the stress.  He reported that even after his inpatient treatment program for PTSD, the stress was too great to continue working.  The psychiatrist opined that while the Veteran likely continued to possess his previously acquired skills for employment, his current condition precluded his ability to function adequately in any employment setting.  As a result, he opined that the Veteran was unable to work in his chosen profession or at any other type of employment.  Around this time the Veteran also sought treatment for his headaches and he reported that he continued to have very severe headaches and that he had some nausea and sensitivity to noise and light.  He reported that when he had cluster headaches they would make it difficult for him to do anything other than lie on the floor.  

In June 2011 the Veteran's social worker submitted a written statement describing the Veteran's PTSD symptoms, and noted that the Veteran had difficulty getting out of bed in the morning and that his short-term memory loss diminished his ability to perform simple tasks and instructions.  He noted that the Veteran had stopped working because he was unable to interact with his coworkers, was frequently too depressed to work, and had memory loss that made completing tasks difficult.  While the social worker indicated that the Veteran had improved in understanding his PTSD symptoms, the PTSD had impaired his ability to function occupationally and socially, and as a result it was unlikely that the Veteran could seek and sustain gainful employment.  

The sum of the evidence indicates that the Veteran has been precluded from working due to his PTSD symptoms and headaches.  He credibly asserted both in his hearing testimony and written statements that he lost time at work due to his PTSD symptoms, and he had difficulty returning to work after his neck surgery.  The Veteran also reported becoming incapacitated during headache exacerbations.  While the VA examiners have not indicated that the Veteran is unemployable, his private treatment provider and an independent psychiatric examiner both opined that the Veteran would be unable to return to his prior position or seek other gainful employment.  The Veteran's PTSD and headaches have caused both physical and mental health limitations as evidenced by his treatment records and lay statements.  Given his prior work experience, the treatment records, and the Veteran's statements and testimony, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and headaches.  See 38 U.S.C.A. § 5107(b) (West 2014).  Entitlement to a TDIU is therefore granted.  


ORDER

Entitlement to a TDIU is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


